Citation Nr: 1121772	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.

2.  Entitlement to service connection for erythema nodosum.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for left shoulder bursitis.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for status post left oophorectomy.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for laryngitis, also claimed as tonsillitis.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from April 1985 to August 1985 and on active duty from April 1987 to April 1990 and from October 1991 to February 1992.  She had National Guard service during the period from October 1984 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of additional evidence she submitted at the hearing.  

At the hearing the Board also agreed to address the plantar fasciitis issue on appeal as a bilateral foot disorder and the acute tonsillitis issue as a claim including for laryngitis.  The Board also notes that a notice of disagreement was not received for allergic rhinitis, but that the matter was addressed in the statement of the case and subsequently perfected by the Veteran for appellate review.  Appellate jurisdiction has been established.  

The issues of entitlement to service connection for a bilateral knee disability and systemic arthritis were raised by the Veteran at her February 2011 hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Degenerative changes of the cervical spine were not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

3.  Erythema nodosum was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

4.  Headaches were not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

5.  Left shoulder bursitis was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

6.  A lumbar spine disability was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

7.  Status post left oophorectomy was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

8.  Pes planus was noted upon enlistment examination and was not aggravated by active service; a bilateral foot disorder was not manifest during active service and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

9.  Laryngitis or tonsillitis was not manifest during active service and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

10.  Bronchitis was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.

11.  Allergic rhinitis was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during service.



CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine were not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated during a period of active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Erythema nodosum was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Left shoulder bursitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A lumbar spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Status post left oophorectomy was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

7.  A bilateral foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

8.  Laryngitis and tonsillitis were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, (2010).

9.  Bronchitis not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

10.  Allergic rhinitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a March 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was also provided in the March 2007 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment and examination reports, VA treatment and examination reports, private medical treatment record, a February 2011 private medical opinion, statements in support of the claims from the Veteran's spouse and fellow servicemen, and the Veteran's statements and testimony in support of the claims.  Although the Veteran testified in February 2011 that she had seen a chiropractor, P.P., over many years for her headache and neck disorders, she has not identified any existing records associated with that treatment pertinent to her claims nor has she provided the necessary authority for VA to assist her in obtaining any additional pertinent private treatment records.  At her personal hearing in May 2008 the Veteran was informed of the type of evidence necessary to substantiate her claims and she has been adequately notified during the course of his appeal of her responsibilities in providing evidence in support of her claims.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims
Factual Background

Service treatment records show that an October 1984 National Guard enlistment examination revealed a normal clinical evaluation.  Records show the Veteran served on active duty for training from April 1985 to August 1985.  A March 1987 examination, dated the month before the Veteran began a period of active duty service, noted mild asymptomatic pes planus with no additional abnormalities pertinent to the present claims.  Records dated in January 1990 noted treatment for tonsillitis and strep throat.  There is no indication of any other treatment pertinent to the present claims prior to her separation from the period of active service ending in April 1990.  

Private medical records dated in September 1990 noted the Veteran sustained a work-related injury when a piece of pipe fell and struck her in the left lower back.  The diagnosis was abrasion to the left lower back.  

Service treatment records show an October 1991 examination revealed no abnormalities to the throat, feet, upper extremities, spine, skin, neurologic system, or upon vaginal examination.  There is no indication of any treatment pertinent to the present claims prior to her separation from the period of active service ending in February 1992.  An August 1993 National Guard examination revealed no abnormalities pertinent to the present claims.

Private medical records dated in March 1995 included a diagnosis of pharyngitis without opinion as to etiology.  An October 1996 report noted treatment for upper respiratory tract infection with probable mild sinusitis.  A December 1996 report noted the Veteran stated she had first noticed a red lump on her leg in October.  The diagnosis was erythema nodosum with no accompanying systemic symptoms and no real history suggestive of a preceding streptococcal, fungal, or gastrointestinal infection.  Subsequent reports include diagnoses of idiopathic erythema nodosum.  

Private medical records dated in May 1998 show the Veteran complained of problems including left shoulder pain for about a month and chronic neck pain.  The diagnoses included left shoulder pain without opinion as to etiology.  A June 1998 electromyography (EMG) study revealed no evidence of neuropathy, plexopathy, or radiculopathy to the left upper extremity.  

Service treatment records show that in an August 1998 report of medical history the Veteran reported pain in the left shoulder since April 1998, erythema nodosum since November 1996, monthly headaches, and a head injury at age five.  An August 1998 examination report noted left shoulder mechanical pain and a permanent profile for erythema nodosum.  

A private orthopaedic surgeon's report dated in October 1998 noted the Veteran complained of left shoulder pain over the past six months which first started when she picked up her son and felt a pop in the shoulder.  An X-ray examination revealed mild narrowing of C7-T1 without flattening of the normal lordotic curve.  A magnetic resonance imaging (MRI) scan revealed synovitis and some mild inflammation over the surface of the left shoulder tendon.  

Service treatment records dated in October 1998 show a permanent profile was established for erythema nodosum with no running.  A temporary profile was also established for mechanical left shoulder pain with no physical fitness training.  

Private medical records dated in January 1999 noted treatment for pharyngitis and an upper respiratory infection.  An October 1999 report included diagnoses of bronchitis and pharyngitis.  A January 2000 report noted the Veteran reported she was having continued left shoulder problems and a feeling of some instability with slipping anteriorly and inferiorly when using it for heavy activity at the Iowa National Guard.  It was noted she had been unable to do military sit-ups because she could not get her arm behind her head.  

Service treatment records show that in a January 2001 report of medical history the Veteran noted chronic left shoulder instability and pain, frequent or severe headaches, and head injury.  Examination in January 2001 revealed a small ecchymotic area of erythema nodosum to the right lower extremity and pain with left shoulder motion.  

Private medical records show the left ovary was removed in September 2001 for treatment of an ovarian cyst.  An October 2004 statement noted the Veteran had experienced a flare-up of her idiopathic erythema nodosum.  It was noted she was unable to participate in physical training.  

Private treatment records dated in June 2005 noted the Veteran reported a three week history of neck and upper shoulder pain.  She denied any history of injury or trauma.  She reported she woke up with pain that caused headache.  The diagnosis was rule out cervical osteoarthritis.  A July 2005 MRI study revealed severe degenerative disease and mild stenosis on the left at C5 and C6.  The physician noted a letter was provided stating that the Veteran should not participate in active training because of the risk of further injury to her neck.  An August 2005 report provided a diagnosis of C4-5 and C5-6 disc degeneration with accompanying facet arthritis.  

Private treatment reports dated in September 2005 noted a three day history of cough, sputum production, sore throat, fatigue, nasal congestion, and sinus pressure and fullness.  The diagnosis was bronchitis.  The report also noted active problems including acute tonsillitis and left plantar fasciitis.  A February 2006 report noted the Veteran complained of a history of throbbing left-sided headaches associated with nausea and occasional vomiting.  She also stated her mother had a history of migraine headaches.  The diagnosis was migraine headaches.  The report noted active problems including acute bronchitis, acute tonsillitis, and left plantar fasciitis.  A March 2006 gynecology examination report noted the Veteran complained of migraines with her periods over two to three months.  The diagnoses included menstrual migraines.

Service treatment records show an April 2006 report of medical history noted bronchitis which the Veteran stated had occurred twice in during her life, painful shoulder, frequent or severe headaches, removal of numerous fibroid cysts, removal of the left ovary, migraines usually two to three times per month.  An April 2006 examination included diagnoses of degenerative disc disease of the cervical spine, thyroid nodules, chronic bursitis to the left shoulder, chronic erythema nodosum at the knees, allergic rhinitis, pes planus, and a history of severe migraines.  An April 2006 report noted the Veteran reported her cervical spine disorder was exacerbated if she wore a Kevlar helmet.  The examiner noted full cervical spine and left shoulder range of motion with pain on motion.  The knees were within normal limits.  The diagnoses included degenerative disc disease of the cervical spine, left shoulder bursitis, and erythema nodosum to the knees.  An April 2006 physical profile report noted diagnoses of degenerative disc disease of the cervical spine, chronic left shoulder bursitis, and erythema nodosum to the knees.  

Private medical records dated in September 2006 included a diagnosis of bronchitis.  It was noted that the need for smoking cessation was discussed.

In her January 2007 application for VA benefits the Veteran requested entitlement to service connection.  She reported that her neck disorder symptoms began in July 2005, that her left shoulder symptoms began in October 1998, that her erythema nodosum disorder began in December 1996, that her headaches began in November 1993, that her bronchitis and tonsillitis began in November 1993, and that she had a partial hysterectomy in May 1994.  No date of onset was identified for plantar fasciitis.  

VA gynecology examination in September 2007 provided diagnoses including status post left oophorectomy in 2004 for benign ovarian cyst.  It was noted there were no active gynecology issues at that time.

A VA joints examination report dated in September 2007 noted the claims file was reviewed and summarized the pertinent evidence of record.  The Veteran reported episodic tonsillitis over the years with an onset of symptoms in 1998, she reported her left shoulder pain started in 1997 with no particular injury, she reported her cervical spine pain began in 2005 with no particular injury, she reported her lumbar spine pain started in 1986 or 1987 and that she had been hit by a metal post in 1988, she reported her erythema nodosum started in 1996 and that she had been told it may have been secondary to pregnancy, she reported her headaches started in 1987, she reported a diagnosis of bronchitis had been provided in 1986.  Physical and X-ray examinations were performed.  The examiner provided diagnoses including acute tonsillitis and indicated episodic treatment for sore throat during active service.  No rationale for that opinion was provided.  It was also noted that the Veteran had been seen in 1998 for possible left shoulder rotator cuff tear, that there were no service medical records indicating disease, illness, or injury in active service related to a neck disorder, that there were no service medical records indicating disease, illness, or injury in active service related to a lumbar spine disorder and that it was unlikely her current pain was a result of a soft tissue injury in 1986, that erythema nodosum was manifest by painful nodules in 1996, that there were no service medical records indicating disease, illness, or injury in active service related to headaches, that there were no service medical records indicating disease, illness, or injury in active service related to a partial hysterectomy, and that there were no service medical records indicating disease, illness, or injury in active service related to acute bronchitis.  

Private medical records dated in January 2008 noted the Veteran reported her neck pain began in 2005 when she woke up one morning and her neck felt really painful.  She stated, in essence, that she may have incurred an injury one month earlier after a weekend wearing full military gear at the firing range.  She stated she had struggled to hold her head up.  Records show she underwent diagnostic facet injections to C4/5, C5/6, and C6/7, left, with fluoroscopy.  The diagnoses included degenerative and hypertrophic spinal arthritis, degenerative joint disease, and facet syndrome.  

The transcript of a May 2008 personal hearing before a Decision Review Officer reveals the Veteran testified that she first noticed a neck problem in April 2005 during inactive duty training while on the firing range.  The Decision Review Officer advised the Veteran that evidence necessary to substantiate her claims, in essence, required medical or eyewitness evidence demonstrating that injuries were incurred during inactive duty training.  She testified that she first noticed painful nodules to her legs during a drill weekend in approximately October 1996.  She stated that she began having migraine headaches one to two years earlier which would require that she leave drill early.  She explained that at that time she had been provided a diagnosis of migraine headaches and that those headaches were different that the headaches she had previously experienced since 1987.  She testified that she had injured her left shoulder preparing for a drill weekend in approximately April 1998 and that she injured her lumbar spine at approximately the same time.  She also claimed that her back disability was the result of cumulative trauma during drill weekends working in supply with symptoms starting in 1995.  She asserted that she believed service connection was warranted for the removal of a benign ovarian cyst because a fibroid cyst to the left breast had been removed during active service.  She testified that she had experienced foot pain during basic training, but that her drill sergeant told her not to complain and that she did not seek treatment at that time.  She reported that she had tonsillitis and bronchitis that had persisted since a drill weekend in 1986 and that she had allergies which she had noticed when she went out on drill weekends.  She stated no line of duty determinations were reported for injuries incurred during inactive service training.

In correspondence submitted in support of the Veteran's claim in June 2008 J.M.S. stated he had served with the Veteran for 13 years in the Iowa National Guard.  He recalled that during the weekend of April 8, 2005, during battalion range fire the Veteran had difficulty holding her head up while in the prone position and that her neck was hurting.  She had stated that this had not happened to her previously during range fire and that after the exercise she complained of a headache.  The following day she complained of neck stiffness and a headache and that it was probably due to wearing the Kevlar helmet, load bearing vest, and flack vest the day before.  J.M.S. also recalled that he had agreed with the Veteran and had stated that everyone's head and neck got sore after drill weekends like that one.  

In a July 2008 statement the Veteran's spouse noted that they had been married since October 1993 and that in 1996 she began having headaches with treatment by a chiropractor.  He stated she had experienced headaches severe times per month since they were married.  He stated he could not recall specific dates, but that these episodes had occurred during drill weekends on Saturday and after drill weekends on Sunday.  He reported that in 1998 her shoulder had popped when she picked up her son while preparing to take him to the babysitter on her way to drill.  He also reported that she had neck pain soon after they were married and was seeing a chiropractor with good results until she went to weekend drill in April 2005.  He described her appearance and their conversations concerning her neck and headache disorders after she returned home from the firing range and described her appearance and their conversations concerning her neck and headache disorders after her drill weekend in May 2005.  He stated that after the episode in May 2005 she sought treatment with her chiropractor who referred her to a specialist who then ordered physical therapy and an injection to the neck.  He also stated that she told him the pipe-related injury she incurred happened while she was preparing for drill weekend.  He noted that she developed small red spots on her legs in 1997, that in 2005 she starting having pain in her left foot, that she had experienced strep throat numerous times during the past fourteen years and that a specialist told her she had allergies and had sinus infections due to nasal blockage, and that she had an ovary removed as a result of an ovarian cyst.  

In an additional statement received in July 2008 the Veteran's former drill status section supervisor during the period from December 2001 to July 2004 recalled that there were numerous times when she would ask to be release early from drill weekends due to headaches.  It was noted that he had noticed in such instances her eyes had been red, her speech was in very low tones, her color was pale, and her body movements were slower than normal.  

An October 2008 VA examination report noted the claims file was reviewed and provided a summary of the pertinent evidence of record.  It was noted the Veteran denied any cervical spine injuries and reported that her symptoms began in April 2005 during a drill weekend while wearing a Kevlar helmet on the firing range.  She also reported that she had low back pain in basic training after standing in one place for too long, that she had a few tension-type headaches during basic training and that she was not sure when her migraines began but she was first provided a diagnosis one year earlier, that she had no injuries to the left shoulder, that her plantar fasciitis symptoms probably began in about 2006, and that she had recurrent strep throat and allergies since about 1995.  A thorough examination was performed.  The examiner provided diagnoses including cervical spine degenerative disc disease, status post laminotomy at C5-C6, that was less likely caused by or permanently aggravated by military service and was more likely age related.  It was noted there was indication of a temporary aggravation in April 2005 when the Veteran had to wear a helmet all day on the firing range, but that her symptoms improved the next day which indicated a temporary aggravation of a pre-existing condition.  The diagnoses also included lumbar spine degenerative joint disease with chronic muscle strain which was more likely due to age-related changes and less likely related to injury during military service; tension headaches more likely related to the cervical spine degenerative changes; migraines more likely familial in etiology; chronic left shoulder tendonitis/bursitis onset in April 1998 and related to an injury at home while the Veteran was lifting her child; flexible pes planus with mild left foot plantar fasciitis with congenital pes planus and no evidence of illness of injury during military service that would have contributed to plantar fasciitis; tonsillitis with strep throat which was treated and resolved in January 1990 during active service without evidence the condition persisted; pharyngitis which was first treated in February 1995 with recurrent episodes of sore throat associated with sinusitis and bronchitis infections; a history of chronic allergic rhinitis with Eustachian tube dysfunction which were contributing factors to the recurrent pharyngitis for which she had been treated; idiopathic erythema nodosum with an initial diagnosis in 1996 and no evidence it was due to illness or disease in military service; and left oophorectomy due to ovarian cyst with no evidence that it was related to any illness of injury during a weekend drill.  It was noted that allergic rhinitis and bronchitis were well documented in the available records with allergic rhinitis first noted as a diagnosis in November 1999 and evidence of symptoms starting in about 1995.  The allergic rhinitis was a contributing factor to Eustachian tube dysfunction, recurrent episodes of sinusitis, sore throats due to chronic post nasal drip, and was more likely than not a contributing factor to the episodes of acute bronchitis.  The examiner found the Veteran's allergic rhinitis was related to sensitivity to environmental allergens and was unrelated to any illness or injury during military service.

At her videoconference hearing before the Board in February 2011 the Veteran testified that she sustained a cervical spine injury during a drill weekend on the rifle range.  She stated she had experienced trouble holding her head up while lying in the prone position which was an awkward position with her helmet and other military equipment.  She reported that she did not seek treatment during a drill weekend because she feared it might affect her career, but that her neck always hurt after wearing her helmet.  She stated that it had been noted at her last service physical in 2005 that she had very flat feet.  She asserted that the arches of her feet had been affected by the military gear she had been required to wear during military training.  She also reported that she had first noticed problems in her feet while running in approximately 1989 and that she began wearing shoe inserts in about 1994.  

Private medical correspondence from M.R.H., D.O., PhD., dated in February 2011 noted the Veteran had been a patient for several years and that she had no neck problems until the latter part of her career when she developed problems exacerbated by wearing military clothing, helmet, and back pack.  It was noted she had undergone neck surgeries to resolve her pain.  

Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was further noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2010).  The Court has also recognized that temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  The Court has held, however that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection can be granted for certain diseases, including arthritis and organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that degenerative changes of the cervical spine, erythema nodosum, headaches, left shoulder bursitis, a lumbar spine disability, status post left oophorectomy, laryngitis or tonsillitis, bronchitis, and allergic rhinitis were not manifest during active service, chronic associated diseases were not manifest in close proximity thereto, and present disabilities are not shown to have developed as a result of an established event, injury, or disease during a period of qualifying service.  There is no competent evidence of a chronic disease, such as arthritis or organic disease of the nervous system, for many years after service and presumptive service connection is not warranted.  The evidence demonstrates the Veteran's erythema nodosum is idiopathic.  Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  "[D]efined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 443 (1995) (en banc).  Further, its onset is not shown to have been during a period of qualifying service.

The Board also finds that pes planus or plantar fasciitis were not shown to have been incurred as a result of injury of disease during the Veteran's period of ACDUTRA service from April 1985 to August 1985 and that a present bilateral foot disability is not shown to have developed during service nor as a result of an established event, injury, or disease during service.  Pes planus, however, was noted upon the Veteran's March 1987 active duty enlistment examination and there is no competent and credible evidence the disability underwent any increase in severity during any period of service.  In fact, an August 1993 National Guard examination revealed no pertinent abnormalities upon clinical evaluation.

The Board also finds that the opinions of the October 2008 VA examiner is persuasive as to these claims.  The opinions are shown to have been based upon a comprehensive review of the evidence of record and a thorough examination of the Veteran with adequate rationale provided for the etiology opinions.  The opinions are unequivocal as to etiology and are the only medical opinions shown to have been based upon a thorough review of the evidence including the available service treatment records.  The examiner also noted medical findings which, in essence, indicated more likely etiological bases.  

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Although the Veteran testified that she experienced problems with her feet during active service in 1989, the Board finds her statements as to an earlier, inservice onset of symptoms, while competent, are inconsistent with the medical evidence of record.  Her statements as to these matters are found to be not credible.  She is not shown to be competent, however, to provide diagnoses as to the different type of headaches she experienced during drill weekends nor to provide etiology opinions attributing back disorders to cumulative trauma during drill weekends, attributing her ovarian cyst to fibroid breast cysts during active service, or attributing upper respiratory disorder symptoms to service.  The October 2008 VA examiner is shown to have adequately considered the Veteran's report of having experienced low back pain and tension-type headaches during basic training, but found other etiological bases for the present disorders to be more likely.  The examiner also considered the reports of cervical spine disorder symptoms manifested in April 2005 and found the symptoms to have been due to a temporary aggravation of a pre-existing cervical spine disability.  The examiner's opinion is consistent with private X-ray examination records showing mild narrowing at C7-T1 in October 1998.  As the examiner also found the Veteran's tension-type headaches to be associated her cervical spine disorder, the reports indicating headaches during drill weekends, though competent, are not considered to be indicative of an onset of any injury or disease related to service.

The medical evidence of record shows that in correspondence dated in February 2011 Dr. M.R.H. stated the Veteran developed neck problems later in her military career that were exacerbated by wearing military equipment.  While the evidence shows a treatment relationship existed over many years, the Board finds that to the extent the opinion indicates neck problems onset as a result of service latter in her military career is not credible.  There is no indication that the physician's opinion was based upon an accurate factual history which included consideration of private treatment records showing the Veteran complained of chronic neck pain in May 1998 which was associated with a left shoulder injury at that time.  The Court has held that the Board is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court held that reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Although an April 2006 service treatment report noted the Veteran stated her cervical spine disorder was exacerbated if she wore a Kevlar helmet, the examiner provided no indication of any related specific injury nor that such exacerbations demonstrated any permanent increase in disability.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In light of the evidence in this case, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.















							CONTINUED ON NEXT PAGE


      

ORDER

Entitlement to service connection for degenerative changes of the cervical spine is denied.

Entitlement to service connection for erythema nodosum is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for left shoulder bursitis is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for status post left oophorectomy is denied.

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for laryngitis, also claimed as tonsillitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for allergic rhinitis is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


